DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. On pages 7 and 8 of the Applicant’s Arguments, the Applicant points to the last sentence of Adwan to suggest that since Adwan suggests that more studies are needed to understand the mechanism, the ordinary artisan would not use the teaching of Adwan as evidence to suggest that neural stem cells could be used to treat intracerebral hemorrhage; the Applicant points out that “Adwan does not conclude that the functional recovery from ICH… was the result of that migration and the cell’s differentiation.” As there are no claim limitations drawn to any migration or differentiation, it is unclear what relevance this has to the pending claims. With that said, as was laid out in previous Office Actions, Adwan explicitly notes that neural stem cells “can be used to reduce neurological deficits in the experimental ICH (page 239),” and it has further been stated that the cells of Furcht can explicitly be differentiated into the cell-type that Adwan uses to “reduce neurological deficits in the experimental ICH.” The cells of Furcht can be concluded to be equivalent, or obvious variants, based upon Furcht’s definition of the cells in Example 5, and the explicit mention that these cells can be used for treating “traumatic disorders,” including CNS bleeding. See column 27, line 52; column 49, lines 31-40.
As is noted in the underlined portion of the argument on page 8, just because Adwan does not understand the mechanism of the method, it does not change the fact that there is explicit suggestion that neural stem cells can be used to treat ICH, as is claimed. If the Applicant is trying to assert that Adwan is not enabled, the Applicant must show reasonable objective evidenced. Although, even if the Applicant reasonably showed that the Adwan reference was not enabled:  "a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103." Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991). See MPEP 2121. The Applicant has provided no evidence to suggest that the method of Adwan is incompatible with the cells of Furcht.
On pages 8 and 9 of the Applicant’s Arguments, the Applicant contends that since the MAPC of Furcht are different than the neural stem cells of Adwan, the ordinary artisan would not find it obvious that the MAPCs of Furcht could be used in the method of Adwan. While there is absolutely no dispute that the MAPCs are different from the neural stem cells of Adwan, it is clear that the MAPCs of Furcht can be readily differentiated into the cells of Adwan. Specifically, Adwan uses neural stem cells that can differentiate into neurons and astrocytes, while Furcht indicates that MAPC can differentiate into neurons and astrocytes, by differentiating the MAPCs into neural stem cells. See Adwan, page 238, third-to-last line; Furcht, Example 5, column 49, lines 31-43. Furthermore, as has been stated in previous Actions, Furcht explicitly states that the claimed cells can be used for traumatic disorders, such as CNS bleeding. See column 27, line 52; column 51, line 50. Since ICH is a form of CNS bleeding, Furcht provides explicit motivation to suggest that the MASC should be expected to be capable of use in Adwan’s method.
Throughout the Arguments on pages 8 and 9, the Applicant alludes to the fact that the ordinary artisan would not expect the combination to be enabled because the MAPCs “might – or might not – form neural cells effective for treating ICH.” The Applicant has provided no objective evidence to suggest that the above cited example in Furcht (column 49, lines 31-43; column 51, line 50) is a non-enabling disclosure of the MAPCs. See MPEP 2145(I).
On page 9 of the Applicant’s Arguments, the Applicant states that Furcht does not teach that the MAPCs would be effective for treating ICH. First, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, as stated above, Furcht explicitly states that the claimed cells can be used for traumatic disorders, such as CNS bleeding. See column 27, line 52; column 51, line 50. As such, Furcht provides explicit suggestion that the MAPCs could be reasonably expected to be useful in a method used to treat a type of CNS bleeding. However, since Furcht does not provide for an explicit method of treating ICH, Adwan was used to show that different yet similar cells could be used to predictably treat ICH. It is reasonable to contend that the cells of Adwan are similar to those of Furcht, and thusly can be predictably used, because it has been disclosed by both references that the cells are capable of differentiating into the same terminally differentiated neural cells: neurons and astrocytes.
On page 9 of the Applicant’s Arguments, the Applicant points out that hypoxic ischemia (HI) is different than the claimed ICH. While there is no argument that these are different conditions, and it is also noted that the original rejection used Furcht’s disclosure of treating HI with the claimed cells, that does not change the fact that Furcht notes that CNS bleeding is a treatable condition, which was explicitly stated in all of the prior rejections. The Applicant has made no mention of Furcht’s explicit disclosure that CNS bleeding can be treated with MAPCs; as ICH is considered a form of CNS bleeding, Furcht provides an explicit suggestion that the claimed cells are capable of treating CNS bleeds, like ICH.
On page 10 of the Applicant’s Arguments, the Applicant restates the previous arguments. These have all been discussed in the above paragraphs.
On page 11 of the Applicant’s Arguments, the Applicant notes that the Mays reference is primarily describing HI. While this is true, Mays teaches identical cells to those of Furcht, who explicitly states that the cells can be used to treat CNS bleeding. Therefore, while Mays only teaches HI, it is clear from Furcht that the cells of May can also be used to treat CNS bleeding. The Applicant has not argued that the cells are different in any way, and as such, any disclosure of the cells in Furcht would reasonably and inherently apply to the cells of Mays. Furthermore, as Mays is primarily used to show dosing and administration regimens of the cells of Furcht, the Applicant has provided no evidence to suggest that the dosing or administration of antibiotics, antifungals and antivirals, as well as pharmaceutically acceptable carriers (as taught by Mays), would be non-obvious in Adwan’s method, using the cells of Furcht (which are identical to the cells of Mays).
The Applicant has only provided arguments to the previous rejections, and has not amended any claims. As such, the instant action is considered Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Adwan (Experimental Neurology, 193, 238, 2005) and Furcht, et al (US Pat. 7,015,037 [IDS Reference]). Adwan teaches a method of treating Intracerebral Hemorrhage (ICH) by administering neural stem cells to a subject; Adwan indicates that the neural stem cells differentiate into neurons and glial cells, which help improve the outcome of ICH. Adwan teaches that the cells are human neural stem cells, which are administered to mice, meaning that the cells are xenogeneic to the subject. Adwan notes that method is effective in treating the ischemic cerebral tissue, resulting from the hemorrhage, which is consistent with how the instant specification defines “treating intracerebral hemorrhage.” See page 238, right column, bottom (bridging to page 239). However, based upon Adwan’s disclosure, it appears that the stem cells described by Adwan are only capable of ectodermal differentiation; since Adwan does not describe the cell markers of the neural stem cells, it is unclear what markers are or are not present to the described cells. Based upon Adwan’s disclosure, it would be obvious to the ordinary artisan that if a stem cell is capable of differentiating into neurons and glial cells, it would likely be effective in treating ICH.
Furcht teaches the exact cells claimed. Specifically, Furcht notes that the cells are non-embryonic, non-germ cell that can differentiate into at least two of the three germ-lines (ectoderm, mesoderm and endoderm). See column 6, lines 3, 4 and 9-11. Furcht indicates that the cells express telomerase and are positive to Oct3/4. See column 5, lines 62 and 63; column 6, lines 4 and 59. Furcht teaches that the cells have undergone at least 40 doublings. See column 15, line 63; column 16, lines 28-30 and 49-54. Although Furcht does not teach that the cells can be used to treat ICH, Furcht provides a number of details that would allow the ordinary artisan to find that the claimed method would have been obvious over Adwan and Furcht. First, Furcht notes that the multipotent adult stem cells (MAPCs) are capable of differentiating into both neurons and glial cells. See column 6, lines 15 and 25; column 13, lines 62 and 63; column 14, line 38; column 19, lines 18 and 19; column 49, Example 5. Second, Furcht notes that the cells are useful in treating conditions characterized by ischemic tissue, including laboratory induced brain infarction caused by ligation of a cerebral artery. See column 13, lines 24 and 25; column 24, lines 11-34. Although this Furcht example is not defined as ICH, based upon how the instant specification defines “treating,” it is reasonable to say that the ischemic tissue that was treated in Furcht is consistent with the “treatment” of damaged tissue caused by ICH; that is to say, Furcht shows treatment of ischemic cerebral tissue, and the instant specification indicates that the treatment of ischemic tissue, as a result of ICH, is consistent with “a method of treating intracerebral hemorrhage;” based upon the instant specification, the Applicant appears to suggest that this distinction would be obvious to the ordinary artisan. See page 15, lines 8-15 of the instant specification (definition of “treating” includes methods of treating the trauma that results from ICH, and not just the hemorrhage). Additionally, Furcht teaches the treatment of aneurysm (see column 26, line 17), and suggests that central nervous system bleeding is a treatable condition (see column 27, line 52), which would suggest to the ordinary artisan that the cells of Furcht could be predictably applied to the method of Adwan, wherein the ordinary artisan would expect these cells to treat ICH. As such, although Furcht’s model does show “treatment” that is consistent with how “treating” is defined in the instant specification, Furcht also explicitly notes that aneurysms and central nervous system bleeding are also treatable conditions. Based upon the instant specification, aneurysms and central nervous system bleeding are consistent with ICH.
As established above, Adwan notes that neural stem cells are likely effective in their treatment of ICH, because they are capable of differentiating into a number of different neurological cell-types, including glial cells and various neurons. Additionally, Adwan notes that neural stem cells are effective in treating ischemic infarct of cerebral tissue, as well as experimental models for ICH. Furthermore, Furcht notes that the MAPC cells, which are the claimed cells, are capable of differentiating into a number of neurological cell-types, including the cell-types that are explicitly mentioned by Adwan; additionally, Furcht notes that the cells are effective in treating ischemic/infarcted cerebral tissue. Based upon all of this, it would be obvious to the ordinary artisan to apply the cells of Furcht to the method of Adwan, because the cells of Adwan appear to only be isolatable from cerebral tissue, whereas the cells of Furcht are readily available from any number of tissues, including those that can be regenerated. See Furcht, column 1, lines 18-26; column 3, lines 30-46.
With respect to claims 1-4, Adwan describes a method of treating ICH with neural stem cells. Furcht teaches all of the limitations describing the cell-type, and indicates that the cells are capable differentiating into the same cells described by Adwan and that the cells are capable of treating ischemic brain tissue.
With respect to claims 5-7, as indicated above, Furcht teaches that the MAPCs can differentiate into at least two different germ-line lineages.
With respect to claims 8-14, as indicated above, Furcht teaches that the cells have undergone at least 40 doublings, express telomerase and OCT3/4.
With respect to claim 16, Furcht indicates that the cells possess a normal karyotype. See column 49, line 21.
With respect to claim 19, Furcht teaches that the cells can differentiate into a cell of each germ-line.
With respect to claims 20 and 21, Furcht teaches mammal/human cells. See column 6, line 17.
With respect to claims 22 and 23, Furcht teaches that the cells can be derived from marrow. See column 6, lines 20-23.
With respect to claim 24, Furcht describes human subjects. See column 8, lines 1 and 2.
Claims 17, 18 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Adwan (Experimental Neurology, 193, 238, 2005) Furcht, et al (US Pat. 7,015,037 [IDS Reference]) and Mays, et al (PGPub 2010/0310570 [IDS Reference]). See the discussion of Adwan and Furcht above. Mays teaches methods of treating hypoxic ischemic brain injury by administering the MAPCs of Furcht (and identical to those claimed). See paragraphs [0003] [0032] [0126]. Although Mays does not explicitly teach ICH, based upon the disclosure, it is clear that the cells and methods of Mays could likely be applied to the methods of treating ICH, as described by Adwan, using the cells of Furcht, for the same rationale as that described in the rejections above.
With respect to claim 17, none of the references explicitly states that the cells of Furcht/Mays are non-tumorigenic. However, based upon the claim limitations, the cells claimed are identical to the cells of Furcht/Mays; as such, it is reasonable to state that if the cells of the instantly claimed invention are non-tumorigenic, the cells of Furcht/Mays must inherently be non-tumorigenic.
With respect to claim 18, Mays indicates that the cells are non-immunogenic. See paragraph [0158].
With respect to claims 25 and 26, Mays describes the same dosing. See paragraph [0227].
With respect to claims 27, Mays describes the concurrent administration of antibiotics, antifungals and antivirals. See paragraphs [0055]-[0057].
With respect to claim 28, Mays describes formulations that further include other pharmaceutically active agents. See paragraphs [0059].
With respect to claims 29 and 30, Mays describes intravenous administration. See paragraph [0065].

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651